UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF1934 CRESCENT FINANCIAL CORPORATION (Name of Subject Company (Issuer)) PIEDMONT COMMUNITY BANK HOLDINGS, INC. (Name of Filing Person (Offeror)) Common Stock, par value $1.00 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Piedmont Community Bank Holdings, Inc. 4711 Six Forks Road Suite 2B Raleigh, NC 27609 Attention: Scott Custer (919) 659-9000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) with copies to: Kenneth L. Henderson, Esq. Tara Newell, Esq. Bryan Cave LLP 1290 Avenue of the Americas New York, NY 10104 (212) 541-2000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee* Not Applicable Not Applicable * Pursuant to General Instruction D to Schedule TO, no filing fee is required because communications made before the commencement of a tender offer. o Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form or Registration No.: N/A Filing Party: N/A Date Filed: N/A ý Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ý third-party tender offer subject to Rule14d-1. o issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:o Item12.Exhibits. Exhibit Number Description Press Release issued by Piedmont Community Bank Holdings, Inc. and Crescent Financial Corporation, dated October 24, 2011.
